FRICK, J.
(concurring).
I think a fair and reasonable construction of the statute is that in civil actions the right to an appeal is given in all cases where the amount in controversy exceeds $100. If the amount is less, however, then no appeal is permitted unless the validity of the statute or ordinance upon which the action is based is assailed. Further, that in criminal actions the amount in controversy has no application. ■ Therefore, an *200appeal is permitted only in those cases where the validity of the statute or ordinance upon which the transaction is based is assailed.
In this case, as pointed out by the Chief Justice, no such a question is presented, and therefore this court is without jurisdiction to hear the appeal.